Givnn, J.
The defense pleaded is that the sale was by parol agreement, and to Mrs. Crawford ; that by that agreement she assumed to pay these incum-brances as part of the purchase price. As showing that the plaintiff holds subject to this defense, it is alleged that his name was inserted as grantee merely as security to him for money advanced to Mrs. Crawford to pay on the purchase, and that he received the deed with knowledge of and subject to her oral agreement to pay the incumbrances. The contention is whether the defendant is entitled to prove either of these allegations, as against the deed. The deed is absolute and unlimited, both as to the grantee and the covenants of warranty. There is no question but that the general rule is that the terms of a written contract cannot be changed or varied by any prior or contemporaneous parol agreements. The appellant cites and relies upon cases holding that the actual consideration may be shown to be different from that expressed in the deed, and that a conveyance absolute on its face may be shown to be a mortgage. The question under consideration is whether the defendant may show, as against the unlimited cove- . nants in his deed, a parol agreement with Mrs. Craw- ■ ford as an exception or limitation to them. Whatever *405bis rights might be, as between him and Mrs. Crawford had the same deed been to her, we are clear that he cannot be permitted to contradict the express and unlimited covenants in the deed to the plaintiff by a parol agreement with Mrs. Crawford. The case is unlike any to which we have been referred, or that we have found, in that the parol agreement set up is with another .than the grantee. In Blood v. Wilkins, 43 Iowa, 565, and Wachendorf v. Lancaster, 66 Iowa, 458, relied upon by the appellant, the agreement as to incumbrances was between the parties to the conveyance. This view of the case renders it unnecessary that we consider other questions discussed.
Oar conclusion is that the judgment of the district court should be affibmed. '